—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about December 3, 1991, which, insofar as appealed from, denied petitioner’s application to vacate that part of an arbitration award which dismissed its claims against respondent Securities Settlement Corporation, unanimously affirmed, without costs.
Petitioner’s argument that the arbitrators’ refusal to compel discovery of documents, pertinent to other arbitrations against respondents involving similar facts but brought by unrelated parties, constituted misconduct and an imperfect execution of arbitral power (CPLR 7511 [b] [1] [i], [iii]) is without merit, since, among other reasons, there was no showing that the documents could not have been obtained from other sources (see, Matter of Katz [Burkin], 3 AD2d 238). Concur—Murphy, P. J., Kupferman, Ross and Rubin, JJ.